Order, Supreme Court, New York County (Rosalyn Richter, J.), entered September 11, 2003, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Flaintiff, a security guard, allegedly fell and injured himself one evening as a consequence of slipping on discarded newspaper on the floor of the lobby of one of defendants’ buildings. Flaintiff testified that he had on previous occasions seen The Spectator and other newspapers scattered around the same lobby, and another security guard averred that newspapers were invariably strewn over the lobby’s floor. In addition, Columbia employees gave evidence to the effect that The Spectator and other newspapers were placed in bins in the lobby, a circumstance of which the university administration was presumably aware, and that the custodians’ shift ended early in the day, from which it may be inferred that there was no one to clean the lobby floor during the latter part of the day. This evidence sufficed to raise a triable issue as to whether the presence of discarded newspapers on the floor of the lobby in question was a recurring hazard of which defendants had notice and, accordingly, required *356the rejection of defendants’ contention that they were entitled to summary judgment because they had had no notice of the complained-of hazard (see Santiago v Manhattan Coll., 295 AD2d 210 [2002]; Megally v 440 W. 34th St. Co., 246 AD2d 346 [1998]; O’Connor-Miele v Barhite & Holzinger, 234 AD2d 106 [1996]). Concur—Tom, J.P., Ellerin, Lerner and Marlow, JJ.